t c memo united_states tax_court israel mikel petitioner v commissioner of internal revenue respondent erna mikel petitioner v commissioner of internal revenue respondent docket nos filed date stuart m schabes for petitioners nancy m gilmore and bradley c plovan for respondent memorandum opinion lauber judge these cases are before the court on petitioners’ motions for award of litigation costs pursuant to sec_7430 and rule none of the unless otherwise indicated all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar parties requested a hearing on this matter and no material fact is in dispute we will therefore decide petitioners’ motions on the basis of the parties’ submis- sions and the existing record see rule a background the underlying facts are set out in mikel v commissioner mikel i tcmemo_2015_64 we summarize the factual and procedural background briefly and make additional findings as necessary to rule on the instant motions at all relevant times petitioners resided in new york petitioners made substantial gifts to a family_trust during but did not file gift_tax returns reporting these gifts after the internal_revenue_service irs or respondent opened an examination relating to their potential gift_tax liabilities each petitioner submitted a gift_tax_return reporting a dollar_figure gift and claiming a dollar_figure exclusion under sec_2503 the claimed annual exclusions were based on the contention that each of the trust’s beneficiaries had an immediate right to withdraw up to dollar_figure from the trust and thus enjoyed a present_interest in property see sec_2503 after application of the unified_credit under sec_2505 each petitioner reported no gift_tax due petitioners in their motions request only litigation costs we therefore need not consider positions taken during the administrative phase of these cases upon conclusion of the examination the irs issued each petitioner a letter 30-day_letter proposing to disallow the claimed annual exclusions petitioners filed timely protests and their cases were transferred to the irs appeals_office the parties were unable to reach agreement and on date the irs issued to petitioners separate notices of deficiency these notices reflected the irs’ determination that the trust’s in_terrorem provision would deter the trust beneficiaries from exercising their withdrawal rights with the result that they had received practically speaking a future rather than a present_interest in property petitioners timely petitioned this court and their cases were consolidated for purposes of trial briefing and opinion ruling on cross-motions for partial summary_judgment we acknowledged that the trust’s in_terrorem provision was not a paragon of draftsmanship mikel i at however we concluded that the better interpretation of this provision was such that it would not deter trust beneficiaries from seeking judicial enforcement of their withdrawal rights we accordingly concluded that petitioners had made gifts of a present_interest in property within the meaning of sec_2503 the parties filed a stipulation of settled issues on date resolving all outstanding issues except for petitioners’ motions for litigation costs discussion as relevant here sec_7430 provides for the award of litigation costs to a taxpayer in a proceeding involving the determination of any_tax interest or penal- ty such an award may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the proceeding and claimed reasonable costs sec_7430 b c and these requirements are conjunctive failure to satisfy any one precludes an award of costs to the taxpayer see 88_tc_492 to be the prevailing_party the taxpayer must satisfy certain net-worth re- quirements concededly met here and must substantially prevail with respect to the amount in controversy or the most significant issue or set of issues present- ed sec_7430 a taxpayer will not be treated as the prevailing_party however if the commissioner establishes that the position_of_the_united_states in the proceeding was substantially justified sec_7430 the position_of_the_united_states in a tax_court proceeding is that set forth in the commission- respondent concedes that petitioners exhausted available administrative remedies and did not unreasonably protract the proceeding although respondent does not agree that the dollar amount of petitioners’ litigation costs was reason- able we need not address this point given our disposition of the motions er’s answer see sec_7430 huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_ 108_tc_430 the position respondent took in his motion for partial summary_judgment was the same as that asserted in his answer a position is substantially justified if it has a reasonable basis in fact and law and is justified to a degree that could satisfy a reasonable person 487_us_552 huffman v commissioner f 2d pincite 106_tc_76 the determination of reasonableness is based on all of the facts of the case and the available legal precedents 94_tc_685 a position has a reasonable basis in fact if there is such relevant evi- dence as a reasonable mind might accept as adequate to support a conclusion underwood u s pincite a position has a reasonable basis in law if legal precedent substantially supports the commissioner’s position given the facts available to him coastal petroleum refiners inc t c pincite 88_tc_1329 85_tc_927 the fact that the commissioner loses on the merits or concedes the case does not establish that his position was unjustified it is however a factor to be considered see 100_tc_457 aff’d in part rev’d in part on another issue 43_f3d_172 5th cir although we granted petitioners’ motion for partial summary_judgment in mikel i respondent argues that his position was substantially justified because the in_terrorem provisions in the trust document were susceptible to various inter- pretations respondent contends that his interpretation of these provisions was reasonable and was consistent with the concerns the irs noted in aod 1992_2_cb_1 date acquiescing to 97_tc_74 respondent submits that the trust document’s lack of clarity reasonably led him to believe that the in_terrorem provisions were intended to and did limit the beneficiaries’ ability to seek judicial enforcement of their withdrawal rights with the result that they possessed in reality only a future_interest in property petitioners in their motions do not explicitly address the reasonableness of respondent’s position we agree with respondent on this point we noted in mikel i at that the in_terrorem provisions were not a paragon of draftsmanship a broad literal reading of one clause arguably supported respondent’s position although we concluded that the best reading of the entire document required that this clause be given a limiting construction id at respondent’s interpretation had a textual basis we conclude that respondent’s interpretation of these pro- visions while not the one we adopted was substantially justified within the meaning of sec_7430 in sum we find that respondent’s litigating position concerning the interpre- tation of the trust document was substantially justified petitioners therefore are not the prevailing parties within the meaning of sec_7430 because the requirements of sec_7430 are conjunctive we need not address respon- dent’s contention that petitioners’ claimed litigation costs are unreasonable in amount to reflect the foregoing an appropriate order will be issued denying petitioners’ motions for litigation costs
